DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
Claims 1, 2, and 3 are amended. Claim 5 is canceled. The rejection of claims 3 and 4 over Pak is withdrawn in light of the amendment. New rejections of claims 1-4 and 6 are made over Masao, below.

Information Disclosure Statement
The information disclosure statement filed 1/6/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 7,629,072) in view of Elezovic et al. (“Pt nanoparticles on tin oxide based support…”) and Masao et al. (US 2010/0233574).
Regarding claim 3, Cho teaches an electrode catalyst in which a platinum allow of platinum and a transition metal is loaded on a carrier (column 4 lines 42-53).
With further regard to claim 3 and with regard to claim 4, Cho teaches that the platinum alloy a Pt (200) peak at about 47 degrees (Figure 4).
With further regard to claim 3 and with regard to claim 6, Cho teaches that the transition metal may be nickel, chromium, iron, or cobalt (column 4 lines 54-57).

Cho teaches that the carrier may be, for example, carbon (column 4 lines 45-46) but fails to teach that the carrier is tin oxide.
Elezovic teaches an electrode catalyst in which platinum is loaded on a tin oxide carrier (abstract).
Elezovic teaches that the amount of metallic Sn(0) measured by XPS is about 5% relative to the total Sn 3d5/2 signal (Figure 2b, p. 15925).
Elezovic further teaches that the tin oxide is a desirable substitute for carbon support in order to offer improved durability and stability of the catalysts (abstract).
Therefore, it would have been obvious to the skilled artisan at the time of the invention to substitute the carbon support of Cho with tin oxide such as suggested by Elezovic in order to improve durability and stability of the catalysts.

Cho in view of Elezovic fails to teach that the tin oxide carrier includes tungsten.

It would have been obvious to the skilled artisan at the time of the invention to dope the tin oxide carrier of Cho in view of Elezovic with tungsten such as suggested by Masao in order to enhance electron conductivity.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/336,129 in view of Elezovic. Claims 1 and 4 of ‘129 teach the method of claims 1 and 2 except for the tin oxide carrier.
 Elezovic teaches an electrode catalyst in which platinum is loaded on a tin oxide carrier (abstract).
Elezovic further teaches that the tin oxide is a desirable for use as a catalyst support in order to offer improved durability and stability of the catalyst (abstract).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known tin oxide carrier of Elezovic for the carrier of ‘129 in order to improve durability and stability of the catalyst. MPEP 2143 III B

The examiner takes note of the fact that the heating temperature range of ‘129 completely encompasses the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

This is a provisional nonstatutory double patenting rejection.


Claims 3, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/336,129 (reference application) in view of Masao. Claim 7 of ‘129 teaches the catalyst of claims 3, 4, and 6 except for the platinum and tin oxide dopants.
 Masao teaches a Pt alloy catalyst on a tin oxide carrier (abstract, [0059]).
Masao teaches that it is desirable to form the Pt alloy with, for example, Co or Fe ([0059]).
It would have been obvious to alloy the Pt alloy of ‘129 with, for example, Co or Fe, such as suggested by Masao and the results would have been predictable.
Masao further teaches that doping the tin oxide carrier with, for example, W, is desirable for enhancing electron conductivity ([0064]).
It would have been obvious to the skilled artisan at the time of the invention to dope the tin oxide carrier of ‘129 with tungsten such as suggested by Masao in order to enhance electron conductivity.

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
With regard to the arguments on pages 5-11, the rejection over Elezovic in view of Pak is withdrawn.

As for the argument on pages 12-13, Applicant suggests that it would not have been obvious to the skilled artisan to combine a platinum alloy catalyst with a tin oxide carrier since Cho teaches a carbon carrier and Elezovic teaches a platinum catalyst. The examiner is not convinced, since it is clearly 

As for the double patenting rejection, the rejection has been changed, above, in light of the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729